         Case 1:20-cv-02025-LSC Document 8 Filed 03/01/21 Page 1 of 3                     FILED
                                                                                 2021 Mar-01 PM 02:03
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         EASTERN DIVISION

ANNIE BOYD                            )
                                      )
             Plaintiff,               )
                                      )
      vs.                             )            Case No. 1:20-cv-02025-LSC
                                      )
                                      )
SOCIAL SECURITY                       )
ADMINISTRATION,                       )
         Commissioner,                )
                                      )
             Defendant.               )

                          MEMORANDUM OF OPINION

      Before the court is Plaintiff Annie Boyd’s (“Boyd’s”) motion for leave to file

her case out of time. (Doc. 4). For the reasons described below, Boyd’s motion is

due to be denied.

        I.   Background

      On December 26, 2019, an administrative law judge denied Boyd’s

application for Social Security Disability Insurance and Supplemental Security

Income benefits. (Doc. 1.) Boyd appealed this decision to the Appeals Council. (Id.)

The Appeals Council denied review of the administrative law judge’s decision on

August 21, 2020. (Id.) On December 16, 2020—117 days after the Appeals



                                          1
         Case 1:20-cv-02025-LSC Document 8 Filed 03/01/21 Page 2 of 3




Council’s decision—Boyd filed a complaint in this Court seeking judicial review of

the Social Security Administration’s decision. (Id.)

       II.   Analysis

Motion for Leave to File Out of Time

      Under 42 U.S.C. 405(g), a claimant may appeal any final decision of the

Commissioner of Social Security “within sixty days” of the decision or “within

such further time as the Commissioner of Social Security may allow.” 42 U.S.C.

405(g). This sixty-day period is a “period of limitation, which in rare cases can be

tolled by the Commissioner or the courts. Bowen v. New York, 476 U.S. 467, 480

(1986). However, in most cases, the Commissioner should make the determination

of whether to extend the period. Id. Only “where the equities in favor of tolling the

limitation period are so great that deference to the agency’s judgment is

inappropriate,” should the courts extend the period. Id.

      Boyd’s threadbare motion does not allege that she has pursued an out-of-

time appeal with the Commissioner, that the Commissioner has extended the sixty-

day period of limitation, or that there are any “equities in favor of tolling the

limitation period.” Without more, the court will not excuse Boyd’s 57-day delay.

In short, Boyd has failed to allege that she exhausted available administrative

remedies and filed a timely appeal as required by 42 U.S.C. § 405(g) and (h).


                                           2
           Case 1:20-cv-02025-LSC Document 8 Filed 03/01/21 Page 3 of 3




Accordingly, this Court cannot exercise jurisdiction of this case in its present

posture.

      III.    Conclusion

      In light of the foregoing, Boyd’s motion for leave to file her case out of time,

(doc. 3), is due to be denied, and this case is due to be dismissed for lack of subject

matter jurisdiction. A separate closing order will be entered.

      DONE and ORDERED on March 1, 2021.



                                                _____________________________
                                                        L. Scott Coogler
                                                   United States District Judge
                                                                                   203171




                                           3
